
	
		I
		112th CONGRESS
		1st Session
		H. R. 118
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Fleming
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to permit a State to elect not to establish an American Health Benefit
		  Exchange.
	
	
		1.Short titleThis Act may be cited as the
			 Stop the Federal Exchanges from
			 Destroying States Act or the STOP the FEDS Act.
		2.State opt out
			 from American Health Benefit Exchange requirement
			(a)In
			 generalSection 1311 of the
			 Patient Protection and Affordable Care Act (Public Law 111–148) is amended by
			 adding at the end the following new subsection:
				
					(l)State opt
				out
						(1)In
				generalA State may elect not
				to establish any required Exchange for the State (or to cease the operation of
				all required Exchanges for the State) if the State enacts a law that provides
				for such election.
						(2)Termination of
				opt outA State may repeal a law described in paragraph (1) and
				provide for the establishment of an Exchange for the
				State.
						.
			(b)Conforming
			 amendments
				(1)Section 1311(b)(1) of the Patient
			 Protection and Affordable Care Act is amended by striking Each
			 State and inserting Subject to subsection (l), each
			 State.
				(2)Section 1321(c) of such Act is amended by
			 adding at the end the following sentence: The preceding sentence shall
			 not apply to a State that has in effect a law described in section
			 1311(l)..
				
